14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie G. PARRISH, Jr., Plaintiff-Appellant,v.Steven DILLON;  Stephen Deaton;  W. S. Tomlin, Sergeant;Eliza L. Peters;  D. K. Bowens;  M. Scott Goodman,Defendants-Appellees.
No. 93-6200.
United States Court of Appeals, Fourth Circuit.
Submitted: July 21, 1993.Dec. 21, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Willie G. Parrish, Jr., Appellant Pro Se.
Stephen Craig Brown, Assistant City Attorney; Stephen B. Deaton, Commonwealth's Attorney's Office; Robert Paul Dwoskin, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Willie G. Parrish, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the records in the two consolidated cases and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Parrish v. Dillon, Nos.  CA-91-643-R;  CA-92-85-R (W.D. Va.  Feb. 18, 1993).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that Defendant Eliza Peters was entitled to qualified immunity in No. CA-92-85-R